Mr. Justice Bradley,
after stating the case as above reported, delivered the opinion of the court.
This subject has been so often and so recently discussed by this court, that it is hardly necessary to do more than to state the conclusion that must be drawn from the case as presented. The law is so clearly stated, and the cases are so fully cited by Mr. Justice Gray in the recent case of Jewell v. Knight, 123 U. S. 426, 432, that nothing further need be said. It is- there laid down, first that the question certified “must be a distinct point or proposition of law, clearly stated, so that it can be definitely answered, without,,regard to other issues of law or fact in the case ;” secondly, it must be a “question of law only, and not a question of fact, or pf mixed law and fact; ” hence it must not involve, or imply a conclusion or judgment upon the weight or effect of testimony or facts adduced in the cause — as, for example, a question of fraud, which is necessarily compounded of fact and of law * thirdly, it must not embrace “ the whole case, even when its decision turns upon matter of law only ; ” and even though it be split up into the form, of questions. These propositions are illustrated by examples, -which need not be repeated here. Applying them to the ease in hand, we can have but little difficulty in disposingof the present motion. The second question1 certified , is clearly ob*435noxious to the second and third rules; it asks us to decide whether, upon all the evidence in the case, the defendant was entitled to a verdict. This would require us to decide upon the weight of the evidence and the conclusions to be drawn from the facts. It would also require us to decide the whole case.
The first question is not open to these objections. It presents a single point of law, namely, whether parol evidence may or may not be introduced to explain such documents as those which were given in evidence by the defendant. We are not now asked to decide whether such evidence should have been allowed in this case. That will be the question for consideration when the case is argued on its merits. On the present motion we are only required to decide whether the question is one of pure law, and one that presents but a single point for consideration. We think it is of that character. If only a single writing had been offered in evidence by the defendant, the question whether parol evidence could have been given to alter or explain it would clearly have been a single question of law. The fact that many writings were offered, all of the same general character, and offered to prove the same fact, does not make the case to differ.

The motion to dismiss the writ must be denied.